Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments and accompanying non-patent literature filed 10/25/2022 have been fully considered and entered. Applicant’s arguments regarding the obviousness type rejections made over the combination of Mazor et al., US 8,524,125 in view of Kasowski et al., US 20130341575 are not found persuasive for reasons set forth herein below. 
Response to Arguments

2.	Applicants argue a lack of motivation to combine references on the grounds that a person of ordinary skill in the art would not formulate the flame-retardant composition of Mazor et al., with the specific organophosphorus compound of RDP taught by Kawoski et al. This argument is not found persuasive. Applicants argue a number of points that will be individually addressed below. 
	First Applicants argue that the cited prior art of Mazor et al., only generically teaches organophosphorus compounds as a suitable flame retardant. Applicants assert that such a genus is very large and thus there is no explicit teaching by Mazor et al., to combine the specific organic phosphate RDP species of Kawowki et al. Applicants assert that the structural similarity, properties and predictability of the generic organophosphorus is low compared to the specific organic phosphate species of RDP. In response, the Examiner maintains that Mazor et al., clearly teach that organophosphorus compounds are suitable for use as a flame retardant in the composition. The secondary reference of Kawowki et al., was relied upon to teach that specific organic phosphate species RDP is an exemplary organophosphorus flame retardant for use on textiles. As such, the Examiner maintains that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 
	Second Applicants argue that there is no teaching or suggestion that AIA SP can be formulated with organic phosphate such as RDP that is liquid or amorphous at room temperature. In response, the Examiner maintains that Mazor et al., teach the using organophosphorus FR compounds. The secondary reference of Kawowki et al., was relied upon to teach that RDP is an exemplary organophosphorus flame retardant for use on textiles. Applicants have admitted that RDP is an amorphous solid (see Applicant’s remarks dated 1/28/21). Since there is no teaching in the prior art references to teach or suggest that RDP requires specific mixing constituents and/or conditions that would not be compatible with the AIA SP, the Examiner is of the position that person of ordinary skill in the art would recognize the advantage of using a known organophosphorus compound such as specific organic phosphate species of RDP for the purpose of imparting flame-retardant properties and such use would not require undue experimentation. 
	Applicants further argue that there is no teaching, suggestion and/or motivation in Mazor et al., to formulate an antimony free FR composition using the claimed specific organic phosphate species of RDP. In response, Mazor et al., teach that the FR composition does not require the use of antimony oxide (column 24, 60-68). Mazor et al., teach avoiding the use of antimony oxide reduces cost, toxicity, environmental concerns and total add-on (column 24, 68-column 25, 5). While Mazor et al., does not specifically exemplify an antimony free composition comprising the claimed a) brominated flame retardant b) an organophosphorus flame retardant and c) the claimed aluminum ammonium superphosphate (abstract, column 22, 45-50, column 23, 30-45 and column 14, 25-40), the broad disclosure to formulating such a compound cannot be ignored. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	Third Applicants argue that there would be no reasonable expectation of success using the specific organic phosphate species RDP of Kawowki et al., as the organophosphorus flame-retardant compound in the composition of Mazor et al. This argument is not found persuasive. Mazor et al., specifically teach that organophosphorus compounds are suitable as flame retardants and Kawowki et al., teach using the specific organic phosphate species of RDP as a flame retardant for use on textiles. The Examiner maintains that a person of ordinary skill in the art would recognize the advantage of using a known organophosphorus compound such as the specific organic phosphate species of RDP for the purpose of imparting flame-retardant properties with a reasonable expectation of success. 
	Fourth Applicants argue that Kawowki et al., teach away from brominated compounds.  In response, the Examiner submits that the secondary reference of Kawowki et al., was relied upon to teach the specific organic phosphate species of RDP. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re  Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA)
Fifth Applicants argue impermissible hindsight and asserts that a person of ordinary skill in the art would not be motivated by the combination of references to select the claimed combination of constituents. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Sixth Applicants argue that even if organophosphorus FR compounds were selected from the list of Mazor et al., there is no reason to assume that the specific (amorphous or liquid) RDP would allow for the removal of the antimony synergist. Applicants assert that the results of the claimed composition are unexpected and person of ordinary skill in the art would not recognize the beneficial properties. In response, the primary reference of Mazor et al., teach all of the claimed constituents, namely a) brominated flame retardant b) an organophosphorus flame retardant and c) the claimed aluminum ammonium superphosphate (abstract, column 22, 45-50, column 23, 30-45 and column 14, 25-40) as well as teaching a composition that is essentially free of antimony due to cost, toxicity, environmental concerns and total add-on; the Examiner maintains that a person of ordinary skill in the art would recognize that a known organophosphorus compound such as the claimed RDP can be used as the organic phosphate in the composition of Mazor et al., with a reasonable expectation of success and without undue experimentation. 

For these reasons, the Examiner maintains that the combination of cited prior art renders the instant claims obvious.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 27-33 and 35-44 stand rejected under 35 U.S.C. 103 as being unpatentable over Mazor et al., US 8,524,125 in view of Kasowski et al., US 20130341575. 

The patent issued to Mazor et al., teach a wash fast smoldering/suppressing composition for use with textiles comprising a) brominated flame retardant b) an organophosphorus flame retardant and c) the claimed aluminum ammonium superphosphate (abstract, column 22, 45-50, column 23, 30-45 and column 14, 25-40). Said composition may additionally comprising ammonium phosphate or co-polymers derived from brominated monomers (column 22, 30-45). With regard to claim 34, Mazor et al., teach several of the brominated compounds disclosed in the instant specification (column 10, 30-40). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). Absent unexpected results, the Examiner is of the position that a person of ordinary skill in the art would recognize that the any of the brominated compounds of Mazor et al., can be used in the flame retarding composition with a reasonable expectation of success and without undue experimentation. 
With regard to the limitations pertaining to antimony free, Mazor et al., teach that composition does not require the of antimony oxide (column 24, 60-68). Mazor et al., teach avoiding the use of 
Mazor et al., does not teach the claimed organic phosphate.  
	The published patent application issued to Kasowski et al., teach a flame retardant and flame retarding composition that can be used as a coating (title, abstract and section 0043). Kasowski et al., specifically teach the claimed resorcinol bis diphenyl phosphate (RDP) as a hydrophobic flame retarding filler (section 0052). Kasowski et al., teach using the organic phosphate flame retardant filler in amount ranging from .1-40 wt. % of the composition (section 0039). Applicants have admitted that RDP is an amorphous solid (see Applicant’s remarks dated 1/28/21). Therefore, it would have been obvious to a person of ordinary skill in the art to look to the prior art to identify a suitable organic phosphate that can used in coatings such as the coating of Mazor et al. Motivation is found in the desire to impart/enhance improved flame-retardant properties. Moreover, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 

5.	Claim 34 stands rejected under 35 U.S.C. 103 as being unpatentable over Mazor et al., US 8,524,125 in view of Kasowski et al., US 20130341575 as applied above and further in view of Stowell et al. 2013/0260626.
	The combination of Mazor et al., in view of Kasowski et al., is set forth above. 
	The cited combination of prior art does not teach the claimed brominated phosphate. 
	The published patent application issued to Stowell et al., teach a flame-retardant composition used to treat textiles comprising the claimed brominated phosphate ester (section 0035). 
With specific regard to claim 34, Stowell et al., further teach the claimed brominated phosphate ester (sections 33 and 35). Therefore, it would have been obvious to a person of ordinary skill in the art to look to the prior art to identify a suitable phosphate ester flame retarding compounds that be used in coatings such as the coating of modified Mazor et al. Motivation is found in the desire to impart improved/enhanced flame-retardant properties. Moreover, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197,199, 125 USPQ416, 418 (CCPA 1960).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789